    Case 1:19-cv-00908-APM-TJK-NJR Document 54 Filed 04/24/20 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
_________________________________________
                                          )
TED CRUZ FOR SENATE, et al.,              )
                                          )
      Plaintiffs,                         )
                                          )
             v.                           ) Case No. 19-cv-908 (NJR, APM, TJK)
                                          )
FEDERAL ELECTION COMMISSION, et al., )
                                          )
      Defendants.                         )
_________________________________________ )

                                             ORDER

       Plaintiffs Raphael Edward Cruz (“Senator Cruz”) and Ted Cruz for Senate (“Cruz

Committee”) seek partial reconsideration of the court’s March 30, 2020 Memorandum Opinion

and Order compelling Plaintiffs to produce all non-privileged information responsive to

11 discovery requests served on them by the Federal Election Commission (“FEC”). The

discovery requests seek information regarding the circumstances surrounding two loans Senator

Cruz made to the Cruz Committee on the eve of the 2018 election, and their repayment. In its

previous decision, the court rejected Plaintiffs’ argument that the information was irrelevant to

this litigation, holding that “information about Senator Cruz’s motivation in taking out the loans,

and how the Committee chose to repay him, may be relevant to the burden Section 304 places on

Plaintiffs’ First Amendment rights—and, correspondingly, to defenses the Commission may seek

to mount in response to Plaintiffs’ as-applied challenges.” Mem. Op. & Order, ECF No. 45

[hereinafter Order], at 9. However, the court refrained from ordering production of information

that Plaintiffs claimed was shielded by the First Amendment privilege, noting that an in camera

review was necessary before any such documents could be produced. Id. at 1–2.
    Case 1:19-cv-00908-APM-TJK-NJR Document 54 Filed 04/24/20 Page 2 of 3




       Rather than fully answering the FEC’s requests as directed, Plaintiffs revised their

response to a single interrogatory, stating that “the Cruz Committee used the funds it raised before

the election to pay other obligations instead of repaying Senator Cruz’s loans because it wished

to challenge the constitutionality of the statutory and regulatory provisions preventing it from

repaying the loans with money raised after the election.” See Pls.’ Mot. to Reconsider, ECF No.

46 [hereinafter Pls.’ Mot.], at 3. Senator Cruz also responded to a subsequent request for

admission from the FEC, acknowledging that he “made the [loans] to the [Cruz Committee] for

the purpose of bringing this lawsuit.” Id. Plaintiffs now ask the court to reconsider its Order as

to the remaining ten requests in light of these two developments.

       An interlocutory order “may be revised at any time before the entry of a judgment

adjudicating all the claims and all the parties’ rights and liabilities.” Fed. R. Civ. P. 54(b).

Although courts have discretion to issue such relief “as justice requires,” Cobell v. Jewell, 802

F.3d 12, 25 (D.C. Cir. 2015) (quoting Greene v. Union Mut. Life Ins. Co. of Am., 764 F.2d 19, 22

(1st Cir. 1985)), courts typically do not grant Rule 54(b) motions absent “(1) an intervening

change in the law; (2) the discovery of new evidence not previously available; or (3) a clear error

in the first order,” King & Spalding, LLP v. U.S. Dep’t of Health & Human Servs., 395 F. Supp.

3d 116, 119–20 (D.D.C. 2019) (internal quotation marks omitted); see also Montgomery v.

Internal Revenue Serv., 356 F. Supp. 3d 74, 79 (D.D.C. 2019).

       Plaintiffs’ admissions are not the type of “new evidence” that would justify

reconsideration. Plaintiffs contend that, given their recent acknowledgment that Senator Cruz

and his committee made the loans and structured their repayments solely for the purpose of

bringing this lawsuit, the FEC’s remaining ten requests are now “unreasonably cumulative or

duplicative.” Pls.’ Mot. at 5 (quoting Fed. R. Civ. P. 26(b)(2)(C)). But Plaintiffs cite no authority



                                                  2
    Case 1:19-cv-00908-APM-TJK-NJR Document 54 Filed 04/24/20 Page 3 of 3




that would permit a litigant to unilaterally cut off a legitimate line of inquiry by conceding one of

its central themes. The FEC seeks to “probe the . . . contours of [Plaintiffs’] statements” with

documentary evidence, and that is its prerogative. See U.S. Dep’t of the Treasury v. Pension

Benefit Guar. Corp., 301 F.R.D. 20, 30 (D.D.C. 2014). The risk of “some overlap” does not

render the FEC’s additional requests unreasonable. Id.; see also Sabre Int’l Sec. v. Torres

Advanced Enter. Sols., LLC, No. CV 11-806 GK/DAR, 2013 WL 12333062, at *2 (D.D.C. May

1, 2013). Besides, the requests at issue are not limited to inquiries about Plaintiffs’ motivations.

The FEC seeks information that relates “broadly to the circumstances surrounding Senator Cruz’s

loans and their repayment,” and the court previously held that this entire line of questioning was

relevant to the “nature of the alleged burdens imposed on [Plaintiffs].” Order at 7, 10. Plaintiffs’

narrow admissions do not undercut that conclusion or otherwise render compliance with the

court’s Order unduly burdensome. 1

         Therefore, the court DENIES Plaintiffs’ Motion to Reconsider, ECF No. 46.



                                                                            /s/
Dated: April 24, 2020                                                 Neomi Rao
                                                               United States Circuit Court Judge

                                                                            /s/
                                                                      Amit P. Mehta
                                                               United States District Court Judge

                                                                            /s/
                                                                      Timothy J. Kelly
                                                               United States District Court Judge




1
  Plaintiffs also argue that “proceeding with discovery into such questions would unnecessarily require this Court to
resolve constitutional questions about the scope of the First Amendment.” Pls.’ Mot. at 5. That argument, however,
assumes that additional discovery is “unnecessary,” which the court rejects for the reasons already discussed.

                                                          3
